320 S.W.3d 723 (2010)
STATE of Missouri, Respondent,
v.
Carlos PERRY, Appellant.
No. ED 93406.
Missouri Court of Appeals, Eastern District, Division Two.
September 21, 2010.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, and GEORGE DRAPER III, JJ.

ORDER
PER CURIAM.
Carlos Perry (hereinafter, "Appellant") appeals from the trial court's judgment following a jury trial finding him guilty of two counts of possession of a controlled substance, Section 195.202 RSMo (2000),[1] and resisting arrest, Section 575.150 RSMo (Cum.Supp.2007). The jury found Appellant not guilty of unlawful use of a weapon, Section 571.030. Appellant was sentenced to three years' imprisonment on one of the possession of a controlled substance counts and the resisting arrest count to run concurrent with one year imprisonment on the possession of a controlled substance conviction.
Appellant raises three points on appeal. First, Appellant claims the trial court erred in overruling his motion to suppress the controlled substances found on his person, and in admitting that evidence at trial because that evidence was the fruit of an unlawful seizure. Second, Appellant asserts the trial court erred in denying his motion for judgment of acquittal at the close of all the evidence because the evidence was insufficient to find Appellant guilty of resisting arrest. Third, Appellant alleges the trial court abused its discretion in accepting the jury's guilty verdict on resisting arrest because he claims resisting arrest "requires a felony or something more than flight."
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.